Citation Nr: 0701661	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-26 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disability, 
diagnosed as degenerative joint disease of the lumbosacral 
spine, status post discectomy at L4-L5 with residuals of 
chronic pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1988.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Cheyenne, Wyoming, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was subsequently transferred to the Newark, New 
Jersey RO, which not has jurisdiction of the claims folder.

In the veteran's VA Form 9, Appeal to the Board, he requested 
to have a hearing before the Board at the RO.  The record 
reflects that a hearing was scheduled in January 2005 and 
that the veteran failed to appear for the hearing.  Thus, 
there is no hearing request pending at this time, and the 
Board may proceed with the appeal.  See 38 C.F.R. § 20.704(d) 
(2006).


FINDINGS OF FACT

1.  The veteran was treated during service for an acute 
episode of back pain.  Continuing back pathology was not 
shown during service or immediately thereafter.

2.  The more probative evidence establishes that the current 
low back disorder, diagnosed as degenerative joint disease of 
the lumbosacral spine, status post discectomy at L4-L5 with 
residuals of chronic pain, did not have its onset in service, 
to include it being manifested to a compensable degree within 
one year following the veteran's discharge from service.  


CONCLUSION OF LAW

A chronic low back disability, to include degenerative joint 
disease of the lumbosacral spine, status post discectomy at 
L4-L5 with residuals of chronic pain, was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a March 2002 letter, which was issued before initial 
consideration of the claim on appeal.  In it, VA informed the 
veteran that it would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that VA was responsible for 
obtaining any records held by a federal agency.  The veteran 
was also informed of the types of evidence needed in a claim 
for service connection.  Finally, VA asked the veteran to 
tell it about any additional information or evidence that he 
thought would support his claim, and it noted he could send 
the any additional records directly to VA.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
notice to the veteran did not include the type of evidence 
necessary to establish a disability rating or effective date 
once service connection is awarded; however, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision on this claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Specifically, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  

VA has obtained private medical records identified by the 
veteran.  VA also provided the veteran with medical 
examinations, to include a medical opinion, in connection 
with the claim for service connection.  

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

The veteran asserts that an injury he sustained to his low 
back in service has caused his post service low back 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
degenerative joint disease (arthritis) may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder.  The 
service medical records show that in November 1987, the 
veteran was seen with an upper respiratory infection for the 
past four days.  In the assessment, the examiner noted the 
veteran had back pain.  A January 1988 note of "acute care" 
shows that the veteran reported having sustained an injury to 
his low back two hours prior.  The examiner noted that the 
veteran was lifting a 55-gallon empty drum and that his back 
gave out on him.  He stated the veteran was in "obvious 
discomfort."  He diagnosed a back strain and stated the 
veteran should not do any heavy lifting for 72 hours.  No 
subsequent back pathology was noted, although he did have 
abdominal strains which resulted in limited duty.

The objective medical evidence shows that the veteran has a 
current low back disorder, which medical records are dated as 
early as 1997.  In the earlier records, there are 
implications of the veteran having sustained an on-the-job 
injury to his low back in 1992 and back pain starting in 
approximately 1994.  For example, a September 1997 private 
medical record shows that the veteran was seen for a 
neurologic consultation.  Dr. WRS stated the veteran had 
injured his back "on the job a couple of months" ago and 
had had low back pain for awhile, but that it had resolved.  
He noted the veteran had a history of low back pain after a 
job injury in 1992, but that the veteran had no neurological 
symptoms at that time.  Dr. WRS stated that the veteran's 
medical history was "otherwise unremarkable."  

An August 1998 private medical record from Dr. MWB shows that 
the veteran was seen for left lower extremity pain, and that 
the veteran reported he was unable to attribute it to any 
singular traumatic event.  He noted the veteran was seen in 
February 1997 for similar pain and that an MRI showed a disc 
bulge at L4-L5, but there was no frank herniation or nerve 
root compression.  A January 2001 letter from Dr. TVS shows 
that the veteran reported having problems with back pain for 
"7+ years" and that the veteran had undergone back surgery 
in 1999.  This is the medical record that would place the 
veteran's back pain beginning in approximately 1994.  

Of record are two medical opinions that support the veteran's 
claim that the current low back disorder is related to the 
injury the veteran sustained in January 1988 and one medical 
opinion that is against a finding that the current low back 
disability had its onset in service.  The medical opinions 
supporting the veteran's claim are from a private physician, 
who has treated the veteran, and a VA physician, who examined 
the veteran in 2002.  The private physician has stated under 
no uncertain terms that the January 1988 in-service injury 
caused the current low back disorder.  The VA examiner who 
examined the veteran in October 2002 indicated she felt the 
current low back problems were "more likely than not" 
related to the injury in the military.  Her opinion was 
silent as to having reviewed the service medical records, so 
the RO sent the case back to that VA physician and asked her 
to render an opinion after a review of the record.  She 
submitted an addendum in March 2003 and reiterated that she 
felt that the current low back problems were related to the 
injury the veteran sustained in service.  

In an April 2003 VA examination report, the examiner 
determined that the veteran's current low back disability was 
not related to the injury he sustained in service.  While it 
would appear that his opinion is in the minority, as two 
physicians found a relationship between the post service low 
back disorder and service, the Board finds that this medical 
opinion is far more probative than the two favorable opinions 
for several reasons.  As to the unfavorable opinion, the 
examiner specifically noted findings made in the service 
medical records, which appeared to establish that the 
veteran's January 1988 injury was acute and transitory.  He 
also noted the veteran's report of medical history in the 
medical records created prior to the veteran submitting his 
claim for service connection in 2001 (which report of medical 
history is accorded high probative value since such 
statements were made in connection with medical treatment and 
prior to the filing of a claim for monetary benefits).  As to 
the service medical records, the examiner noted how there 
were no radicular symptoms reported in service and that the 
medical history reported in the post service medical records 
did not support a finding that there was evidence of a 
chronic condition in service.  As to the post service medical 
records, the examiner noted that there was a lack of evidence 
of continuity of symptomatology between the January 1988 
injury in service and the post service back disability and 
that there was evidence that the veteran had developed a back 
disorder from post service events.  This physician provided a 
rationale for his determination that the post service back 
disability was not related to service.

The two favorable opinions, however, provide no true 
rationale for why they believe that the injury in service 
caused the current disability.  Rather, their opinions are 
conclusory without objective evidence upon which to base 
their opinions.  They also fail to address the lack of 
evidence of continuity of symptomatology in the medical 
records.  For example, the objective medical records show 
that the veteran possibly first had back pain in 1992 as a 
result of an on-the-job injury, which is years after the 
veteran's discharge from service, and which medical record 
makes no mention of the veteran's back injury in service.  
Additionally, these records do not give any indication that 
there has been continuity of symptomatology since 1988.  
After the 1992 on-the-job back injury was noted, the examiner 
stated that the veteran's medical history was otherwise 
unremarkable.  Had the veteran's in-service back injury been 
the beginning of a chronic back disorder, such would have 
been likely indicated in these private medical records.  The 
Board finds it very telling that the veteran's in-service 
back injury is not mentioned in his medical history when 
being treated for back pain until the same year he files his 
claim for service connection for a low back disability, which 
is more than 10 years following his discharge from service.  
His silence, when otherwise providing information having the 
purpose of advancing a claim, constitutes negative evidence, 
which weighs against a finding that the veteran developed a 
chronic low back disorder in service.

To reiterate, the Board has accorded more probative value to 
the April 2003 medical opinion, which provided a rationale 
for why he felt that the current low back disability was not 
related to the in-service back injury, than the two favorable 
opinions, which provided a nexus between the two but failed 
to explain the rationale for such opinion.  Additionally, the 
Board finds that the lack of evidence of continuity of 
symptomatology between the veteran's discharge from service 
and 1992 to be additional evidence against the veteran's 
claim that the onset of his low back disorder was in service.  

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for a low back disability, diagnosed as degenerative joint 
disease of the lumbosacral spine, status post discectomy at 
L4-L5 with residuals of chronic pain, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55. 



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disability, diagnosed as 
degenerative joint disease of the lumbosacral spine, status 
post discectomy at L4-L5 with residuals of chronic pain, is 
denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


